DETAILED ACTION
This is the first action on the merits for application 17339266 filed on 06/04/2021. Claims 1-12 are pending.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021(1) has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaty (US 2005/0164827).
Beaty discloses:
Claim 1: a shift control method for an automated manual transmission (AMT) comprising a first motor (30), a second motor (28), and a planetary gear unit, where the first motor supplies power to a first rotating element of the planetary gear unit, the second motor supplies power to the first rotating element or a second rotating element of the planetary gear unit, the second rotating element being coupled to an output shaft, and power output from the first motor and power output from the second motor are combined together via the planetary gear unit1, the shift control method comprising:
 in response to a shift operation, increasing a torque of the second motor (28) so that a change in an output torque of the output shaft (44) due to a change in a torque of the first motor (30) is reduced (e.g. operating as generator) while decreasing the torque of the first motor (¶ [0028]: first motor-generator 28 as a motor during a period of negative driveline torque is provided by second motor-generator 30 operating as a generator. Particularly, second motor-generator 30 is used in the generator mode to absorb power at output shaft 44 and shunt this power to first motor-generator 28 for application to input shaft 42); 
maintaining the increased torque of the second motor to be constant while performing a control over transmission release (a period of negative driveline torque), speed synchronization (speed of upshift or downshift), and transmission coupling (transmission 24 can be "power shifted" without interruption of power between input shaft 42 and output shaft 44) (¶[0028]: By shunting power between the input and the output of transmission 24, and appropriately controlling torques and speeds during a shift event, the speed of an up-shift or downshift event can be significantly increased and transmission 24 can be "power shifted" without interruption of power between input shaft 42 and output shaft 44.); and 
after the control over the transmission coupling is completed, controlling the torque of the second motor (28) so that the output torque of the output shaft (44) follows a predetermined target torque (maintain torque on output shaft 44 or torque that increases gradually to constant value from significantly decreases during a gear ratio change when motor is operated) while controlling the torque of the first motor (30) to be increased (e.g. 30 is operated) (¶ [0032]: the torque applied to the output shaft of the transmission significantly decreases or falls to zero during a gear ratio change. In a motor vehicle, this interruption of torque is perceived by the vehicle occupants. However, when powertrain system 20 is employed in a motor vehicle, second motor-generator 30 may be operated to maintain torque on output shaft 44 through to the drive wheels of a vehicle employing powertrain system 20 when a gear ratio change is requested).
Claim 2: wherein the predetermined target torque is maintained to be a constant value (maintain torque on output shaft 44; therefore, predetermined target torque is constant value).
Claim 3: the predetermined target torque is a late-increasing target torque that is gradually increased (e.g. torque that increases gradually to constant value from significantly decreases during a gear ratio change when motor is operated).
Claim 4: A shift control method for an automated manual transmission (AMT) comprising a first motor (30), a second motor (28), and a planetary gear unit, where the first motor supplies power to a first rotating element of the planetary gear unit, the second motor supplies power to the first rotating element or a second rotating element of the planetary gear unit, the second rotating element being coupled to an output shaft, and power output from the first motor and power output from the second motor are combined together via the planetary gear unit,1 the shift control method comprising: 
in response to a shift operation, increasing a torque of the second motor (28) so that an output torque of the output shaft (44) follows a predetermined early-increasing target torque (e.g. initial torque raises when second motor-generator 30 is used in the generator mode) while decreasing (e.g. 30 operates as generator) a torque of the first motor (30) (¶ [0028]); 
maintaining the increased torque of the second motor to be constant while performing a control over transmission release (a period of negative driveline torque), speed synchronization (e.g. speed of upshift or downshift), and transmission coupling (transmission 24 can be "power shifted" without interruption of power between input shaft 42 and output shaft 44 ); (¶ [0028]: By shunting power between the input and the output of transmission 24, and appropriately controlling torques and speeds during a shift event, the speed of an up-shift or downshift event can be significantly increased and transmission 24 can be "power shifted" without interruption of power between input shaft 42 and output shaft 44.); and 
after the control over the transmission release is completed, controlling the torque of the second motor (28) so that the output torque of the output shaft follows a predetermined target torque (maintain torque on output shaft 44 or torque that increases gradually to constant value from significantly decreases during a gear ratio change when motor is operated) while controlling the torque of the first motor (30) to be increased (e.g. 30 is operated) (¶ [0032]: the torque applied to the output shaft of the transmission significantly decreases or falls to zero during a gear ratio change. In a motor vehicle, this interruption of torque is perceived by the vehicle occupants. However, when powertrain system 20 is employed in a motor vehicle, second motor-generator 30 may be operated to maintain torque on output shaft 44 through to the drive wheels of a vehicle employing powertrain system 20 when a gear ratio change is requested.)
Claim 5: wherein the predetermined target torque is maintained to be a constant value (maintain torque on output shaft 44; therefore, predetermined target torque is constant value).
Claim 6: wherein the predetermined target torque is a late-increasing target torque that is gradually increased (e.g. torque that increases gradually to constant value from significantly decreases during a gear ratio change when motor is operated).
Claim 7: wherein the predetermined early-increasing target torque (e.g. initial torque raises when second motor-generator 30 is used in the generator mode) is set to be greater than or equal to a maximum torque of the second motor (initial torque raises when second motor-generator 30 is used in the generator mode then shunt to motor 28 as described in ¶ [0028]; that means the initial torque raises is equal to maximum torque of motor 28 so that the transmission can shifted without having power difference between input and output shaft).
Claim 8: wherein the late- increasing target torque is set to be greater than or equal to a maximum torque of the second motor (e.g. torque at 44 is a predetermined late increasing target torque; wherein torque at 44 is torque of motor 30 and during positive driveline torque as described in ¶ [0031] the power shunted between from first motor 28 to motor 30. That means torque at output shaft 44 is greater than the torque of motor 28)
Claim 9: wherein, even in a case that the late-increasing target torque is set to be greater than the maximum torque of the second motor, the second motor is controlled by the maximum torque thereof (e.g. torque at 44 is a predetermined late increasing target torque; wherein torque at 44 is torque of motor 30 and during positive driveline torque as described in ¶ [0031] the power shunted between from first motor 28 to motor 30. That means torque at output shaft 44 is greater than the torque of motor 28).
Claim 10: a shift control method for an automated manual transmission (AMT) comprising a first motor (28), a second motor (30), and a planetary gear unit, where the first motor supplies power to a first rotating element of the planetary gear unit, the second motor supplies power to the first rotating element or a second rotating element of the planetary gear unit, the second rotating element being coupled to an output shaft, and power output from the first motor and power output from the second motor are combined together via the planetary gear unit,1 the shift control method comprising: 
in response to a shift operation, increasing a torque of the first 31Attorney Docket No. 15438-1575 motor (28) so that a change in an output torque of the output shaft (44) due to a change in a torque of the second motor (30) is minimized while decreasing (e.g. torque of motor 30 is decreasing when it operates as generator) the torque of the second motor (¶ [0028]); 
maintaining the increased torque of the first motor (28) to be constant while performing a control over transmission release (a period of negative driveline torque), speed synchronization (e.g. speed of upshift or downshift), and transmission coupling (transmission 24 can be "power shifted" without interruption of power between input shaft 42 and output shaft 44) (¶ [0028]: By shunting power between the input and the output of transmission 24, and appropriately controlling torques and speeds during a shift event, the speed of an up-shift or downshift event can be significantly increased and transmission 24 can be "power shifted" without interruption of power between input shaft 42 and output shaft 44); and 
after the control over the transmission release is completed, controlling the torque of the first motor (28) so that the output torque of the output shaft (44) follows a predetermined target torque (maintain torque on output shaft 44 or torque that increases gradually to constant value from significantly decreases during a gear ratio change when motor is operated) while controlling the torque of the second motor to be increased (e.g. 30 is operated) (¶ [0032]: the torque applied to the output shaft of the transmission significantly decreases or falls to zero during a gear ratio change. In a motor vehicle, this interruption of torque is perceived by the vehicle occupants. However, when powertrain system 20 is employed in a motor vehicle, second motor-generator 30 may be operated to maintain torque on output shaft 44 through to the drive wheels of a vehicle employing powertrain system 20 when a gear ratio change is requested).
Claim 11: wherein the predetermined target torque is maintained to be a constant value (maintain torque on output shaft 44; therefore, predetermined target torque is constant value).
Claim 12: wherein the predetermined target torque is a late-increasing target torque that is gradually increased (e.g. torque that increases gradually to constant value from significantly decreases during a gear ratio change when motor is operated).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakamoto (US 20020189397) discloses two motors that coupled with synchronizers, torque of first motor is constant while control the torque of second motor.
Endo (US 7261670) discloses shifting control by control compensation of MG1 and correct torque of MG2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659 

/DAVID R MORRIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The underlined section is not considered a limitation of the claim because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.